DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on November 9, 20120.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 2018/0042124) in view of Kaneda (US 2017/0170130), Su (US 2015/0000959), and Tanaka (US 2009/0205202).
Regarding claim 1, Makino, figure 1, discloses a wiring substrate, comprising: a core layer (11);  5a plurality of first conductor layers (12, 33) formed on a first surface of the core layer and comprising a first inner conductor layer (12) formed on the first surface of the core layer (see figure), a first outer conductor layer (33) forming an outermost conductor layer on a first surface side of the core layer, and a first intermediate conductor layer (one of 32) formed between the first inner conductor layer and the first outer conductor layer;  10
a plurality of second conductor layers (12, 33, on the other side of the core) formed on a second surface of the core layer on an opposite side with respect to the 
a plurality of via conductors (11H) formed in the core layer such that each of the via conductors decreases in diameter from the first inner conductor layer toward the second inner conductor layer. 
wherein at least one of the first and second inner conductor layers comprises a first laminated structure including a metal foil layer and a plating film layer, at least one of the first and second outer conductor layers comprises the first laminated structure, and at least one of the first and second intermediate conductor layers comprises a second laminated 5structure including a metal foil layer and a plating film layer (see figure).  
Makino does not disclose the 25second inner conductor layer is formed to have a thickness that is greater than a thickness of the first inner conductor layer.
Kaneda, figure 21, discloses a wiring substrate with a first inner conductor layer (40S), a second inner conductor layer (32), and via (31), having a diameter decreasing 
Su, figure 4, discloses a wiring substrate with a first inner conductor layer (102), a second inner conductor layer (202), and via (110), having a diameter decreasing from first inner conductor layer to the second inner conductor layer. Kaneda further discloses the thickness of the second inner conductor layer is greater than that of the first inner conductor layer (see figure).
Tanaka, figure 1-4, discloses a wiring substrate with a core layer (32, figure 3C) with a conductor layer circuit (44) on bottom surface of the core layer with a thickness greater than that of the upper layer conductor circuit (46), (paragraph 0016), in order to avoid / reduce warping (paragraph 0020).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the wiring substrate of Makino with the 25second inner conductor layer is formed to have a thickness that is greater than a thickness of the first inner conductor layer, as taught by Kaneda, Su, and Tanaka, in order to have desired mechanical strength.

Regarding claim 2, the modified wiring substrate of Makino further discloses wherein the metal foil layer of the second laminated structure has a thickness that is smaller than a thickness of the metal foil layer of the first laminated structure (see figure).  



Regarding claim 4, the modified wiring substrate of Makino further discloses wherein the first inner conductor layer and the second inner conductor layer are formed such that the plating film layer of second inner conductor layer is formed to have a thickness that is greater than a thickness of the plating film layer of first 20inner conductor layer (obvious in order to have desired thickness of the layers).

Claims 5-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified wiring substrate of Makino as applied to claim 1 above, and further in view of Morita (US 9,326,377).
Regarding claim 5, the modified wiring substrate of Makino further discloses wherein the plurality of first conductor layers includes an inner-layer conductor layer formed between the first inner conductor layer and the first intermediate conductor layer such that the inner-layer 25conductor layer has one of the first laminated structure and the second laminated structure (obvious considering one of the layers 32, as inner-layer conductor. Also, providing additional layers to have increase wiring density is old and known in the art, as disclosed by Morita, figure 1).  Also, providing additional conductor layer is merely duplicating the known structure. It has been held that mere duplication of St. Regis Paper Co., v, Bemis Co., USPQ (CAS 1377, and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA I960)).

Regarding claim 6, the modified wiring substrate of Makino further discloses wherein the inner-layer conductor layer has the first laminated structure (obvious to have desired electrical conductivity).  

Regarding claim 7, the modified wiring substrate of Makino further discloses wherein the inner-layer conductor 5layer has the second laminated structure (obvious to have desired electrical conductivity).  

Regarding claim 8, the modified wiring substrate of Makino further discloses wherein the plurality of first conductor layers includes an inner-layer conductor layer formed between the first intermediate conductor layer and the first outer conductor layer such that the inner-layer 10conductor layer has one of the first laminated structure and the second laminated structure (obvious as applied to claim 5 above in order to have desired functionality).  

Regarding claim 9, the modified wiring substrate of Makino further discloses wherein the inner-layer conductor layer has the first laminated structure (obvious in order to have desired electrical conductivity).  


wherein the inner-layer conductor layer has the second laminated structure (obvious in order to have desired electrical conductivity).

Regarding claim 11, the modified wiring substrate of Makino further discloses wherein the plurality of first conductor layers includes a first inner-layer conductor layer formed between the first inner 20conductor layer and the first intermediate conductor layer, the plurality of second conductor layers includes a second inner-layer conductor layer formed between the second inner conductor layer and the second intermediate conductor layer, and the first and second inner-layer conductor layers have one of the first laminated structure and the second laminated structure (obvious as applied to claim 5 above, in order to have desired functionality).

Regarding claim 12, the modified wiring substrate of Makino further discloses
wherein the first and second inner- layer conductor layers have the first laminated structure (obvious in order to have desired functionality).

Regarding claim 13, the modified wiring substrate of Makino further discloses wherein the first and second inner- layer conductor layers have the second laminated structure (obvious in order to have desired functionality).  

Regarding claim 14, the modified wiring substrate of Makino further discloses wherein the plurality of first conductor layers includes a plurality of first inner-layer 

 Regarding claim 15, the modified wiring substrate of Makino further discloses
wherein the first and second inner- layer conductor layers have the first laminated structure (obvious in order to have desired electrical conductivity). 

 Regarding claim 16, the modified wiring substrate of Makino further discloses
wherein the first and second inner- layer conductor layers have the second laminated structure (obvious in order to have desired electrical conductivity). 

  Regarding claim 17, the modified wiring substrate of Makino further discloses
wherein the first inner conductor layer and the second inner conductor layer are formed such that the plating film layer of the second inner conductor layer is formed to have a thickness that is greater than a thickness of the plating film layer of the first 25inner 

 Regarding claim 18, the modified wiring substrate of Makino further discloses wherein the plurality of first conductor layers includes an inner-layer conductor layer formed between the first inner conductor layer and the first intermediate conductor layer such that the inner-layer conductor layer has one of the first laminated structure and the second laminated structure (obvious as applied to claim 5 above, in order to have desired functionality).  

 Regarding claim 19, the modified wiring substrate of Makino further discloses wherein the plurality of first conductor layers includes an inner-layer conductor layer formed between the first intermediate conductor layer and the first outer conductor layer such that the inner-layer conductor layer has one of the first laminated structure and the second laminated structure (obvious as applied to claim 5 above in order to have desired functionality).  

 Regarding claim 20, the modified wiring substrate of Makino further discloses wherein the plurality of first conductor layers includes a first inner-layer conductor layer formed between the first inner conductor layer and the first intermediate conductor layer, the plurality of second conductor layers includes a second inner-layer conductor layer formed between the second 15inner conductor layer and the second intermediate conductor layer, and the first and second inner-layer conductor layers have one of the .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, regarding the previous rejection, with Makino, in view of Tanaka, starting on page 2 of the response, the applicant argues that the secondary art to Tanaka, did not disclose the taper via, and there is no motivation to combine.
This is not found to be persuasive.
This is a structural claim. Though, the reason for providing the different thickness of the first inner conductor and the second inner conductor, may not be identical in the instant application, and the prior art, the modified substrate of Makino discloses the structure. Therefore, Makino meets the limitation.
Additionally, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Iwata (US 2007/0193679), figure 1B, discloses a wiring substrate with first inner conductor (25), a second inner conductor (25, 37), and via connecting the first inner conductor, and the second inner conductor. Iwata further discloses the thickness of the second inner conductor is greater than that of the first inner conductor (see figure).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / February 23, 2021